Exhibit 10.1

SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT (hereinafter referred to as this “Agreement”) is
entered into as of the 8th day of November, 2007, by and between The National
Bank and Trust Company, a national banking association (hereinafter referred to
as “NB&T”), and William Keith Argabright, Senior Vice President of Retail
Banking of NB&T, an individual (hereinafter referred to as the “Employee”);

WITNESSETH:

WHEREAS, as a result of the skill, knowledge and experience of the Employee, the
Board of Directors of NB&T desires to retain the services of the Employee as the
Senior Vice President of Retail Banking of NB&T;

WHEREAS, the Employee desires to serve as the Senior Vice President of Retail
Banking of NB&T; and

WHEREAS, the Employee and NB&T desire to enter into this Agreement to set forth
their understanding as to their respective rights and obligations in the event
of the termination of the Employee’s employment under the circumstances set
forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, NB&T and the Employee hereby agree as follows:

1. Term. This Agreement shall commence on the date set forth above and shall end
thirty-six (36) months thereafter, subject to earlier termination as provided
herein (hereinafter referred to as the “Term”). The Term shall be extended
automatically for one year on each anniversary of the date of this Agreement and
shall continue to extend until NB&T elects not to extend the Term by providing
notice to the Employee at least six months before the anniversary date.

2. Termination of Employment. For purposes of this agreement: (i) a termination
of employment shall mean the Employee’s separation from service, as that phrase
is defined in Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”) and Treasury Regulation (“Reg.”) § 1.409A-1(h); and (ii) any reference
to a termination by or from NB&T shall include a termination by or from NB&T and
any other entity that, along with NB&T, would be considered a “service
recipient” within the meaning of Section 409A of the Code and Reg. §
1.409A-1(f).



--------------------------------------------------------------------------------

(a) Termination for Just Cause.

(i) In the event that NB&T terminates the employment of the Employee before the
expiration of the Term because of the Employee’s personal dishonesty;
incompetence; willful misconduct; breach of fiduciary duty involving personal
profit; intentional failure or refusal to perform the duties and
responsibilities performed by the Employee at the time of execution of this
Agreement or as otherwise consistent with the positions of Senior Vice President
of Retail Banking; willful violation of any law, rule, regulation (other than
traffic violations or similar offenses) or final cease-and-desist order;
conviction or plea of guilty or nolo contendere of a felony or for fraud or
embezzlement; or material breach of any provision of this Agreement (hereinafter
collectively referred to as “Just Cause”), the Employee shall not receive, and
shall have no right to receive, any compensation or other benefits for any
period after such termination.

(ii) For purposes of Section 2(a)(i):

 

  (A) “incompetence” shall mean the Employee’s performance of his duties as
measured against the then prevailing standards in the Ohio banking industry;

 

  (B) no act, or failure to act, on the Employee’s part shall be considered
“willful” unless he has acted or failed to act, with an absence of good faith
and without a reasonable belief that his action or failure to act was in the
best interests of NB&T; and

 

  (C) a cease-and desist order shall not become final until consent by NB&T to
such order or the exhaustion or lapse of all (administrative and judicial)
appeal rights in relation thereto.

(b) Termination without Just Cause and without a Change of Control. In the event
that NB&T terminates the employment of the Employee before the expiration of the
Term without Just Cause and on a date that is more than six months before the
occurrence of a Change of Control (hereinafter defined) or that is more than one
year following the occurrence of a Change of Control, the Employee shall not
receive, and shall have no right to receive, any compensation or other benefits
for any period after such termination.

(c) Termination in Connection with a Change of Control.

(i) In the event that NB&T terminates the employment of the Employee before the
expiration of the Term without Just Cause and within six months before the
occurrence of a Change of Control or within one year following the occurrence of
a Change of Control, then the following shall occur:

(A) NB&T shall pay to the Employee, or to his dependents, beneficiaries or
estate, an amount equal to two (2) times the Employee’s Compensation (as defined
below) in a lump sum without reduction for time value of money or



--------------------------------------------------------------------------------

other discount. This payment shall be made as promptly as practicable, but in no
event later than March 15 of the calendar year following the calendar year in
which the termination occurred. For purposes of this section, the term
“Employee’s Compensation” shall mean: (I) the higher of base salary immediately
prior to the occurrence of the Change of Control or termination of the
Employee’s employment; plus (II) the highest bonus paid to the Employee during
the five (5) years preceding his termination;

(B) NB&T, its successors, survivors or assigns shall pay one hundred percent
(100%) of all applicable premiums for continuation coverage for the Employee and
his dependents under the group health plan of NB&T in which the Employee was a
participant at any time during the period referred to in Section 2(c)(i) until
the earlier of the expiration of the Term or the date on which the Employee is
eligible to participate in a group health plan of another employer as a
full-time employee; provided, however, that in no event shall this period extend
beyond the period of time during which the Employee would be entitled to
continuation coverage under the group health plan of NB&T under Section 4980B
(COBRA) of the Code;

(C) NB&T, its successors, survivors or assigns shall reimburse the Employee for
one hundred percent (100%) of all applicable premiums paid by the Employee and
not otherwise reimbursed or compensated for by insurance for disability and life
insurance policies not to exceed, in scope or benefit, any group disability
and/or life insurance plan of NB&T in which the Employee was a participant at
any time during the period referred to in Section 2(c)(i) until the earliest of
the expiration of the Term, eighteen (18) months after the Employee’s
termination of employment, or the date on which the Employee is eligible to
participate in a similar disability or life insurance plan of another employer
as a full-time employee. Any reimbursement made pursuant to this
Section 2(c)(i)(C)) shall be made no later than the last day of the calendar
year in which the Employee incurred the expense being reimbursed. In no event
shall the amount of expenses eligible for reimbursement under this
Section 2(i)(C) for any calendar year affect the expenses eligible for
reimbursement in an other calendar year, and in no event may the Employee
liquidate or exchange any right to reimbursement under this Section 2(i)(C) for
any other right or benefit; and



--------------------------------------------------------------------------------

(D) The Employee shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall any amounts received from other employment or otherwise by the Employee
offset in any manner the obligations of NB&T hereunder, except as specifically
stated in subsections (B) and (C).

(ii) The Employee may voluntarily terminate his employment with NB&T for Good
Reason (as defined below) during the one-year period following the occurrence of
a Change of Control and shall be entitled to the compensation and benefits as
set forth in Section 2(c)(i) of this Agreement. For purposes of this subsection,
the term “Good Reason” shall mean the occurrence of any of the following during
the one-year period following the occurrence of a Change of Control:

(A) A material diminution in the Employee’s base compensation; or

(B) A material change in the geographic location at which the Employee is
required to perform services (for this purpose and without limiting the
foregoing, a material change is deemed to occur if the Employee is required to
move his personal residence or perform his principal executive functions more
than fifty (50) miles from his primary office as of the date of the commencement
of the Term).

The Employee shall be required to provide written notice to NB&T or its
successors, survivors or assigns within ninety (90) days of the initial
existence of the condition constituting Good Reason and NB&T shall have thirty
(30) days from the giving of this written notice in which to remedy the
condition constituting Good Reason and not be required to pay the compensation
and benefits described in Section 2(c)(i). If the Employee shall fail to provide
such written notice to NB&T within the period described above, then he will be
deemed to have consented to such condition and NB&T shall have no obligation to
pay the compensation and benefits described in Section 2(c)(i) with respect to
such condition.

(d) Death of the Employee. The Term shall automatically terminate upon the death
of the Employee before his employment terminates. In the event of such death,
the Employee’s estate shall be entitled to receive the compensation due the
Employee through the last day of the calendar month in which the death occurred,
except as otherwise specified herein, which compensation shall be paid no later
than March 15 of the calendar year following the calendar year during which the
Employee died.



--------------------------------------------------------------------------------

(e) “Golden Parachute” Provisions.

(i) Any payments made to the Employee pursuant to this Agreement, or otherwise,
are subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
regulations of the Office of the Comptroller of the Currency, the Federal
Deposit Insurance Corporation and the Board of Governors of the Federal Reserve.

(ii) In the event that any payments pursuant to Section 2(c), alone or in
combination with any other compensation, is subject to the excise tax described
in Section 280G(b)(3) of the Code and the regulations promulgated thereunder
(hereinafter collectively referred to as “Section 280G”), such payments shall be
reduced to the maximum amount that may be paid under Section 280G without being
considered an excess parachute payment subject to the excise tax imposed by
Section 4999 of the Code. For purposes of this Section, any determination that a
payment is subject to Section 280G and any determination of the maximum amount
that may be paid under Section 280G shall be made in writing by the principal
certified accounting firm or other professional selected by NB&T in its sole
discretion. In the event a reduction in payments is necessary in order to comply
with the requirements of this Agreement relating to the limitations of
Section 280G or other applicable regulatory limits, the Employee may determine,
in his sole discretion, the categories of current payments to be reduced or
eliminated.

(f) Definition of “Change of Control”. A “Change of Control” shall mean any one
of the following events: (i) the acquisition of ownership of, or power to vote,
more than fifty (50) percent of the voting stock of NB&T or NB&T Financial
Group, Inc., an Ohio corporation (hereinafter referred to as “NBTF”); (ii) the
merger of NB&T or NBTF into, or the consolidation of NB&T or NBTF with, another
corporation, or the merger of another corporation into NB&T or NBTF, on a basis
whereby less than fifty (50) percent of the total voting power of the surviving
corporation is represented by shares held by former shareholders of NBTF prior
to such merger or consolidation; (iii) the acquisition of the ability to control
the election of a majority of the directors of either of NB&T or NBTF;
(iv) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of NB&T or NBTF cease
for any reason to constitute at least a majority thereof; provided, however,
that any individual whose election or nomination for election as a member of the
Board of Directors of NB&T or NBTF was approved by a vote of at least two-thirds
of the directors then in office shall be considered to have continued to be a
member of the Board of Directors of NB&T or NBTF; (v) the acquisition by any
person or entity of the power to direct NB&T’s management or policies, if the
Board of Directors has made a determination that such acquisition constitutes or
will constitute an acquisition of control of NB&T or NBTF for the purpose of the
Bank Holding Company Act or the Change in Bank Control Act and the regulations
thereunder; or (vi) NB&T shall have sold substantially all of its assets. For
purposes of this paragraph, the term “person” refers to an individual,
corporation, partnership, trust, association, joint venture, pool, syndicate or
other organization or entity.



--------------------------------------------------------------------------------

(g) Legal Fees. NB&T shall promptly pay all legal fees and expenses (including
the costs of experts, evidence and counsel) that the Employee may incur as a
result of the Employee or NB&T contesting the validity or enforceability of this
Agreement or the Employee seeking to obtain or enforce any right or benefit
provided by this Agreement if a court of competent jurisdiction renders a final
decision in favor of the Employee with respect to any such contest, or to the
extent agreed to by NB&T and the Employee in an agreement of settlement with
respect to any such contest.

3. Consolidation, Merger or Sale of Assets. Nothing in this Agreement shall
preclude NB&T from consolidating with, merging into, or transferring all, or
substantially all, of its assets to another corporation that assumes all of
NB&T’s obligations and undertakings hereunder. Upon such a consolidation, merger
or transfer of assets, the term “NB&T” as used herein shall mean such other
corporation or entity and this Agreement shall continue in full force and
effect; provided, however, that the assumption of NB&T’s obligations and
undertakings hereunder shall not affect the Employee’s right to payments
pursuant to Section 2(c)(i) of this Agreement in connection with such
consolidation, merger or transfer of assets.

4. Confidential Information. The Employee acknowledges that during his
employment he will learn and have access to confidential information regarding
NB&T and NBTF, and their customers and businesses. The Employee agrees and
covenants not to disclose or use for his own benefit, or the benefit of any
other person or entity, any confidential information, unless or until NB&T and
NBTF consent to such disclosure or use. The Employee shall not knowingly
disclose or reveal to any unauthorized person any confidential information
relating to NB&T and NBTF, their parents, subsidiaries or affiliates, or to any
of the businesses operated by them, and the Employee confirms that such
information constitutes the exclusive property of NB&T and NBTF. The Employee
shall not otherwise knowingly act or conduct himself (a) to the material
detriment of NB&T and NBTF, their parents, subsidiaries or affiliates, or (b) in
a manner which is inimical or contrary to the interests of NB&T and NBTF.

5. Nature of Employment. Nothing contained in this Agreement shall create any
employment relationship between NB&T and NBTF other than an employment
relationship that is terminable “at will.” NB&T may terminate the Employee’s
employment at any time, subject to providing any payments specified herein in
accordance with the terms hereof.

6. Nonassignability. Neither this Agreement nor any right or interest hereunder
shall be assignable by the Employee, his beneficiaries or his legal
representatives without NB&T’s prior written consent; provided, however, that
nothing in this Section 6 shall preclude (a) the Employee from designating a
beneficiary to receive any benefits payable hereunder upon his death, or (b) the
executors, administrators, or other legal representatives of the Employee or his
estate from assigning any rights hereunder to the person or persons entitled
thereto.



--------------------------------------------------------------------------------

7. No Attachment. Except as required by law, no right to receive payment under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy, or similar process of assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.

8. Amendment of Agreement. This Agreement may not be modified or amended, except
by an instrument in writing signed by the parties hereto.

9. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver,
unless specifically stated therein, and each waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than the act specifically
waived.

10. Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect the other provisions of this Agreement
not held so invalid, and each such other provision shall, to the full extent
consistent with applicable law, continue in full force and effect.

11. Headings. The headings of the paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

12. Governing Law; Regulatory Authority. This Agreement has been executed and
delivered in the State of Ohio and its validity, interpretation, performance and
enforcement shall be governed by the laws of the State of Ohio, except to the
extent that federal law is governing.

13. Effect of Prior Agreements. This Agreement contains the entire understanding
between the parties hereto and supersedes any other prior agreement between NB&T
or any predecessor of NB&T and the Employee.

14. Notices. Any notice or other communication required or permitted pursuant to
this Agreement shall be deemed delivered if such notice or communication is in
writing and is delivered personally or by facsimile transmission or is deposited
in the United States mail, postage prepaid, addressed as follows:



--------------------------------------------------------------------------------

If to NB&T:     President   The National Bank and Trust Company   48 N. South
Street   Wilmington, Ohio 45177 With copies to:     Cynthia A. Shafer   Vorys,
Sater, Seymour and Pease LLP   Suite 2000, Atrium Two   221 East Fourth Street  
Cincinnati, Ohio 45202 If to the Employee:     William Keith Argabright   45
Congressional Place   Springboro, Ohio 45066

15. Compliance with Section 409A of the Code. The compensation and benefits
payable pursuant to this Agreement are intended to be exempt from the
requirements of Section 409A of the Code and, to the maximum extent permitted by
law, shall be interpreted in a manner that results in its continued exemption
from the requirements of that section. In the event it is determined that any
compensation or benefit payable pursuant to this Agreement is deferred
compensation and that the Employee is a “specified employee”, both within the
meaning of Section 409A of the Code, then payments of such amount shall not be
made until the earlier of six months following the date of the Employee’s
termination or his death.

IN WITNESS WHEREOF, NB&T has caused this Agreement to be executed by its duly
authorized officer, and the Employee has signed this Agreement, each as of the
day and year first above written.

 

Attest:     THE NATIONAL BANK AND TRUST COMPANY     By:  

/s/ John J. Limbert

      John J. Limbert       President and Chief Executive Officer Attest:      
     

/s/ William Keith Argabright

      William Keith Argabright       Senior Vice President Retail Banking